Allowable Subject Matter
Claims 1-16, 21 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “a conductive ring structure overlying the upper surface of the semiconductor substrate, wherein the conductive ring structure laterally surrounds the conductive body and has a top surface aligned with the top surface of the bond pad: as recited in claim 1,

“second bond pad isolation structures disposed along opposing sidewalls of the conductive protrusions, wherein the second bond pad isolation structures are disposed between the conductive protrusions and inner sidewalls of the first bond pad isolation structure” as recited in claim 21.

Shin et al. (PG Pub. No. US 2019/0148439 A1) teaches a semiconductor structure including a conductive body (¶ 0044: 144) and a bond pad (154).  Hsu et al. (PG Pub. No. US 2017/0117316 A1) teaches a conductive ring structure (¶ 0046: 602) comprising metal (¶ 0042) and surrounding a conductive body (figs. 6A-6B: 602 surrounds 608). However, Neither Shin nor Hsu teach wherein a top surface of the conductive ring structure is aligned with the top surface of the bond pad, and wherein the first bond pad isolation structure is laterally spaced between sidewalls of the conductive ring structure, as required by claim 1.

As seen in fig. 2A of Shin, pad insulation layer 156 extends from above semiconductor substrate 110 to pad trench 150T, such that the pad insulation layer 156 extends a first depth H1 vertically into the semiconductor substrate 110. However, the pad insulation layer 156 does not directly contact opposing sidewalls of a plurality of conductive protrusions. Further, the pad insulation layer 156 does not continuously vertically extend from a bottom surface of the via structure 140 and the pad structure 150 to a point aligned with a bottom surface of the isolation structure 160. Therefore, Shin fails to disclose second bond pad isolation structures respectively directly contact opposing sidewalls of an individual conductive protrusion in the plurality of conductive protrusions and continuously vertically 

Ramachandran et al. (PG Pub. No. US 2014/0008757 A1) teaches a bond pad isolation structure (370) surrounding a conductive protrusion (fig. 10: 370 surrounds conductive protrusion 980), but is silent to second bond pad isolation structures disposed between conductive protrusions and inner sidewalls of a first bond pad isolation structure as required by claim 21.

Claims 2-10, 12-16 and 23-25 depend on claims 1, 11 and 21, and are allowed for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894